Citation Nr: 1244324	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973.

In August 2005, the RO denied the Veteran's claims of entitlement to service connection for diabetes mellitus and hypertension.  The RO also denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with those decisions, and this appeal ensued.  

In May 2010, the Board of Veterans' Appeals confirmed and continued the RO's August 2005 decision with respect to the foregoing issues.  The Veteran disagreed with that decision and filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).

In March 2012 Memorandum Decision, the Court vacated the Board's May 2010 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  

After reviewing the record, the Board is of the opinion that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO for additional development.  VA will notify the Veteran if he is required to take further action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran contends that his diabetes mellitus is primarily the result of his exposure to herbicides and pesticides in service.  He states that from February to July 1973, while he was stationed at Camp Garcia in Vieques, the Commonwealth of Puerto Rico, he used such chemicals to control the growth of vegetation and insects.  He notes that the area where in was stationed in Vieques is now considered an abandoned hazardous waste site, that is, a Superfund site slated for cleanup by or through the U.S. Environmental Protection Agency.  In any event, the Veteran states that his exposure to pesticides and herbicides in service led to diabetes and that it was first manifested by frequent urination and urethritis in service.  Therefore, he maintains that service connection is warranted for diabetes mellitus.  38 U.S.C.A. §§ 1110, 1116 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.309(e) (2012).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he used pesticides and herbicides in service and that he began to experience frequent urination in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, he is, generally, not qualified to render opinions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Nevertheless, in certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  Such cases may occur under the following circumstances:  (1) when a layperson is competent to identify the medical condition, (2)  when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's opinion as to the etiology of his diabetes is not dispositive, unless the particular disorders at issue are ones which are amenable to lay expertise.  38 C.F.R. § 3.159(a). 

VA must provide the Veteran a medical examination when there is (1)  competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2)  evidence establishing that an event, injury, or disease occurred in service; (3)  an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4)  insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In reviewing the record, the Board notes that the Veteran has not yet been examined by VA to determine the nature and etiology of any diabetes mellitus or hypertension found to be present.  However, the evidence currently on file tends to meet the criteria for such an examination as set forth in McLendon.  The Veteran does have current diagnoses of diabetes mellitus and hypertension.  He has also provided lay evidence that he was exposed to herbicides and pesticides in service, an assertion which is, essentially, supported by a Marine Corps Command Chronology and a report from the U.S. Environmental Protection Agency which shows the presence of hazardous substances at Camp Garcia, including pesticides.  Moreover, a March 2009 report from the Veterans Benefits Administration shows that there was testing of herbicides in Puerto Rico in 1956 and 1957 and from 1963 to 1967.  When considered with the report from the U.S. Environmental Protection Agency, such evidence suggests that there could have been contaminants in the soil years later.  Finally, VA treatment records such as the report of a July 2006 consultation with the VA Nephrology Service shows that the Veteran had a 10 year history of diabetes mellitus with polyuria and polydipsia.  Such evidence lends credence to the Veteran's contention that his diabetes mellitus could have been associated with frequent urination in service.  However, the medical evidence currently on file is insufficient to make a decision on his claim.  Indeed, such evidence is negative for a competent opinion as to whether there is a nexus between the Veteran's diabetes mellitus and his time in service.  Therefore, a VA examination is warranted to consider the question of whether the Veteran's diabetes mellitus is related to service.  

In March 2009, the Remand and Rating Development Team at the Huntington, West Virginia RO requested that the United States Army and Joint Services Records Research Center (JSRRC) provide documentation as to whether the Veteran had been exposed to herbicides or pesticides in service.  However, the JSRRC responded that unless the Veteran, a Marine, had been on a Navy ship, it did not provide research for the Marine Corps.  The JSRRC indicated that such a search should be conducted by the RO via Virtual VA.  To date, it is does not appear that the RO ever performed a search through Virtual VA.  

In addition to the foregoing, the Veteran states that as a result of his diabetes, he now experiences hypertension.  Therefore, he maintains that he is entitled to service connection for hypertension on a secondary basis.  38 C.F.R. § 3.310 (2012).  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  In this regard, any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  To date, service connection has not been established for any disorder.  

Finally, the Veteran contends that his service-connected disorders, by themselves, preclude him from securing or maintaining substantially gainful employment.  Accordingly, he also maintains that he is entitled to a TDIU.  38 C.F.R. § 4.16 (2012).  Although the Veteran currently receives a VA pension due to unemployability caused by his diabetes mellitus, service connection has not been established for that disorder or any other disorder which would permit him to be considered for a TDIU.  

In light of the foregoing discussion, the Board is of the opinion that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED to the RO for the following actions:

1.  Through Virtual VA, the RO must research the question of whether or not the Veteran was exposed to herbicides or pesticides during his assignment to the island of Vieques in the Commonwealth of Puerto Rico from February to July 1973.  

2.  When the actions in part 1 have been completed, the RO must schedule the Veteran for a VA endocrinology examination to determine the nature and etiology of his diabetes mellitus and hypertension.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Following the examination and review of the record, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's diabetes mellitus was first manifested in service.  In so opining, the examiner must address, but is not limited to, the question of whether it is at least as likely as not that the Veteran's diabetes mellitus was first manifested by frequent urination and/or urethritis in service.  The examiner must also render an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus is the result of his exposure to toxic substances in service, including, but not limited to, herbicides and pesticides.  

In addition to the foregoing, the examiner must render an opinion as to whether is at least as likely as not that the Veteran's hypertension is proximately due to or has been aggravated by his diabetes.  With respect to aggravation, the question is whether there has been an increase in the severity of the Veteran's hypertension that is proximately due to or the result of his diabetes mellitus, and not due to the natural progress of the hypertension.  Please note, temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For all opinions, the examiner must state how and why he or she reached the opinion they did.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).  

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If such notice is returned as undeliverable, that fact must be noted in writing and associated with the claims folder.  

3.  When the actions requested in parts 1 and 2 have been completed, the RO must undertake any other indicated development.  Then the RO must readjudicate the following issues:  Entitlement to service connection for diabetes mellitus; entitlement to service connection for hypertension; and entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  As with 
all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it  must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



